     Case 3:18-cv-00933-MMC Document 202 Filed 10/09/20 Page 1 of 3




     ROPES & GRAY LLP
 1
     James R. Batchelder (CSB # 136347)
 2   David S. Chun (CSB # 315958)
     Daniel W. Richards (CSB # 280595)
 3   1900 University Ave. Sixth Floor
     East Palo Alto, CA 94303-2284
 4
     Tel: (650) 617-4000
 5   james.batchelder@ropesgray.com
     david.chun@ropesgray.com
 6   daniel.richards@ropesgray.com
 7   Attorneys for Plaintiff Becton, Dickinson and
     Company
 8
     [See signature page for complete list of
 9   parties represented]
10                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                  SAN FRANCISCO DIVISION
12
     BECTON, DICKINSON AND COMPANY, )                C.A. No. 3:18-cv-00933-MMC
13                                             )
          Plaintiff / Counterclaim-Defendant   )     JOINT STIPULATION AND ORDER
14                                             )
                                               )     FOR DISMISSAL WITH PREJUDICE
15        v.                                   )     AND [PROPOSED] ORDER
                                               )
16   CYTEK BIOSCIENCES INC., MING YAN, )
     ALFRED RILEY, DAVID VRANE,                )
17
     ZHENYU ZHANG, ZHENXIANG GONG, )
                                               )
18   ALEX ZHONG, MARIA JAIMES, GIL             )
     REININ, and JANELLE SHOOK,                )
19                                             )
          Defendants / Counterclaim-Plaintiff. )
20
21
22
23
24
25
26
27
28

     STIPULATION TO (1) NOTIFY COURT OF PENDING SETTLEMENT,
     (2) REQUEST STAY AND [PROPOSED] ORDER
     CASE NO. 3:18-CV-00933-MMC
      Case 3:18-cv-00933-MMC Document 202 Filed 10/09/20 Page 2 of 3




 1                                            STIPULATION
 2          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
 3   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
 4   by them, to the Dismissal With Prejudice of this action, including all claims and counterclaims
 5   stated therein against all parties, with each party to bear its own attorney’s fees and costs.
 6
 7   IT IS SO STIPULATED
 8   October 8, 2020
 9   Respectfully submitted,
10   /s/     James R. Batchelder                        /s/    Jeffrey S. Karr
11   ROPES & GRAY LLP                                   COOLEY LLP
     James R. Batchelder (CSB # 136347)                 STEPHEN C. NEAL (170085)
12   David S. Chun (CSB # 315958)                       (sneal@cooley.com)
     Daniel W. Richards (CSB # 280595)                  JEFFREY S. KARR (186372)
13                                                      (jkarr@cooley.com)
     1900 University Ave. Sixth Floor                   MATTHEW E. BUCCELLATO (296079)
14   East Palo Alto, CA 94303-2284                      (mbuccellato@cooley.com)
     Tel: (650) 617-4000                                3175 Hanover Street
15   Fax: (650) 617-4090                                Palo Alto, CA 94304-1130
     james.batchelder@ropesgray.com                     Telephone:     (650) 843-5000
16   david.chun@ropesgray.com                           Facsimile:     (650) 849-7400
17   daniel.richards@ropesgray.com
                                                        MARTIN S. SCHENKER (109828)
                                                        (mschenker@cooley.com)
18   Mark S. Popofsky (CSB # 175476)                    101 California Street, 5th Floor
     Anne Johnson Palmer (CSB # 302235)                 San Francisco, CA 94111-5800
19                                                      Telephone: (415) 693-2000
     ROPES & GRAY LLP
20   Three Embarcadero Center                           Facsimile: (415) 693-2222
     San Francisco, CA 94111-4006
21                                                      ADAM S. GERSHENSON (pro hac vice)
     Tel: (415) 315-6300                                (agershenson@cooley.com)
     Fax: (415) 315-6350                                DANE R. VORIS (281051)
22
     mark.popofsky@ropesgray.com                        (dvoris@cooley.com)
23   anne.johnsonpalmer@ropesgray.com                   500 Boylston Street, 14th Floor
                                                        Boston, MA 02116
24   Peter M. Brody (pro hac vice)                      Telephone: (617) 937-2300
     2099 Pennsylvania Ave. NW                          Facsimile: (617) 937-2400
25
     Washington, DC 20006-6807
                                                        ROPERS, MAJESKI, KOHN & BENTLEY
26   Tel: (202) 508-4600
                                                        TODD A. ROBERTS (129722)
     Fax: (202) 508-4650
27                                                      (todd.roberts@rmkb.com)
     peter.brody@ropesgray.com
                                                        EDWIN B. BARNES (295454)
28                                                      (edwin.barnes@rmkb.com)

     STIPULATION TO (1) NOTIFY COURT OF PENDING SETTLEMENT,
     (2) REQUEST STAY AND [PROPOSED] ORDER
     CASE NO. 3:18-CV-00933-MMC                                                                       1
     Case 3:18-cv-00933-MMC Document 202 Filed 10/09/20 Page 3 of 3




     Kevin D. Sullivan (CSB # 270343)                1001 Marshall Street, Suite 500
 1
     EPSTEIN BECKER & GREEN, P.C.                    Redwood City, CA 94063-2052
 2   1925 Century Park East, Suite 500               Telephone: (650) 364-8200
     Los Angeles, CA 90067                           Facsimile: (650) 780-1701
 3   Telephone: 310–556–8861
     Facsimile: 310–553–2165                         Attorneys for Defendant Cytek Biosciences Inc.
 4
     ksullivan@ebglaw.com
 5                                                   /s/ Allan J. Gomes
     Attorneys for Plaintiff Becton, Dickinson and   ANDERIES & GOMES LLP
 6   Company                                         Allan J. Gomes (SBN 225810)
                                                     Shane K. Anderies (SBN 215415)
 7
                                                     601 Montgomery St, Ste. 888
 8                                                   San Francisco, CA 94111
                                                     Telephone: (415) 217-8802
 9                                                   Fax: (415) 217-8803
                                                     agomes@andgolaw.com
10
                                                     sanderies@andgolaw.com
11
                                                     Attorneys for Defendants Ming Yan, Alfred
12                                                   Riley, David Vrane, Zhenyu Zhang, Zhenxiang
13                                                   Gong, Alex Zhong, Maria Jaimes, Gil Reinin,
                                                     and Janelle Shook
14
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
17
                2FWREHU
     Date: _________________, 2020
18                                                   HON.
                                                      ON.. MAXINE
                                                           MAX
                                                            A INE CHESNEY
                                                                  CHES
                                                                     SNEY
                                                      NIT
                                                        TED STATES DISTRICT JUDGE
                                                     UNITED                    GE
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AND
     [PROPOSED] ORDER
     CASE NO. 3:18-CV-00933-MMC                                                                   2
